Case 1:20-cv-03292-CMA-MEH Document 27 Filed 04/21/21 USDC Colorado Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


  Civil Action No. 20-cv-03292-CMA-MEH

  LAURA WESTON,

         Plaintiff,

  v.

  AUTO-OWNERS INSURANCE COMPANY,

         Defendant.


                                            ORDER


         This matter is before the Court on Plaintiff’s Motion to Remand (Doc. # 16). The

  Motion is denied for the following reasons.

                                    I.     BACKGROUND

         This is an insurance dispute. Plaintiff was allegedly injured in a car accident

  caused by Eddie Mendoza. (Doc. # 5, ¶¶ 9-53). Plaintiff recovered $25,000 in damages

  from Mendoza’s insurance carrier, (Doc. # 5, ¶¶ 125-156), and she then filed a claim for

  underinsured motorist (“UIM”) benefits with her own insurance carrier, Defendant Auto-

  Owners Insurance Company. (Doc. # 5, ¶ 175). Plaintiff now alleges that Defendant

  unreasonably delayed or denied benefits due under the policy. (Doc. # 5, ¶ 266). She

  sued Defendant in Colorado state court, and Defendant removed the case to this Court

  on grounds of diversity jurisdiction. (Doc. # 1).



                                                1
Case 1:20-cv-03292-CMA-MEH Document 27 Filed 04/21/21 USDC Colorado Page 2 of 6




         Plaintiff now argues that removal was not timely. (Doc. # 16, p. 3). Under 28

  U.S.C. § 1446(b)(3), a defendant must generally file a notice of removal within 30 days

  after service of the Complaint. Defendant was served with the Complaint on July 15,

  2020, but it did not remove the case until November 4. (Doc. # 26, p. 1). Therefore,

  Plaintiff contends, Defendant missed the 30-day removal deadline, and the case must

  be remanded to state court.

         Defendant counters that removal was timely because Defendant removed the

  case as soon as it became clear that this Court had jurisdiction. (Doc. # 25). To remove

  a case to federal court on grounds of diversity jurisdiction, the defendant must

  demonstrate that the amount in controversy exceeds $75,000. See 28 U.S.C. § 1332(a)

  and 28 U.S.C. § 1446(b)(2). Defendant argues that, because Plaintiff’s Complaint did

  not state the amount in controversy, the case did not become removable upon service

  of the Complaint. (Doc. # 5; Doc. # 25-1). Rather, Defendant argues, the case became

  removable on October 14, 2020, when Plaintiff filed a motion indicating that she planned

  to seek over $100,000 in damages. (Doc. # 25, p. 2). Because Defendant filed its notice

  of removal within 30 days after this motion was filed, Defendant argues that removal

  was timely.

         The Court agrees with Defendant.

                                 II.     LEGAL STANDARD

         A defendant seeking removal on grounds of diversity jurisdiction must generally

  file a notice of removal within 30 days after being served with the complaint. 28 U.S.C. §

  1446(b)(1). However, “[i]f the case stated by the initial pleading is not removable” – i.e.,


                                                2
Case 1:20-cv-03292-CMA-MEH Document 27 Filed 04/21/21 USDC Colorado Page 3 of 6




  if it is not clear from the face of the complaint that a federal court has jurisdiction – “a

  notice of removal may be filed within thirty days after receipt by the defendant, through

  service or otherwise, of a copy of an amended pleading, motion, order or other paper

  from which it may first be ascertained that the case is one which is or has become

  removable.” 28 U.S.C. § 1446(b)(3).

         “The plain purpose of the [removal] rule is . . . to permit the removal period to

  start only after the defendant is able to ascertain intelligently that the requisites of

  removability are present.” DeBry v. Transamerica Corp., 601 F.2d 480, 489 (10th Cir.

  1979). A defendant seeking removal is required to prove, by a preponderance of the

  evidence, that the amount in controversy exceeds $75,000. McPhail v. Deere & Co.,

  529 F.3d 947, 953 (10th Cir. 2008). Therefore, the removal clock does not begin to run

  until the defendant has sufficient information to meet that burden. Id.

                                        III.   ANALYSIS

         The allegations in the Complaint were insufficient for Defendant “to ascertain

  intelligently that the requisites of removability [were] present” based on the Complaint

  alone. Debry, 601 F. 2d at 489. Plaintiff’s Complaint did not allege an amount in

  controversy; it merely stated that Plaintiff had incurred $30,543.26 in medical expenses,

  $25,000 of which had already been paid by Mendoza’s insurance carrier. (Doc. # 5, ¶¶

  122-23, 156). These allegations suggested that Plaintiff was seeking approximately

  $5,543.26 in damages for her alleged injuries. The only other guidance in the Complaint

  as to the amount in controversy is found in the cover sheet, which stated that Plaintiff

  was seeking less than $100,000 in damages. (Doc. # 25-1). These allegations did not


                                                 3
Case 1:20-cv-03292-CMA-MEH Document 27 Filed 04/21/21 USDC Colorado Page 4 of 6




  establish that the amount in controversy exceeded $75,000, and thus did not make the

  case removable.

         The case became removable on October 14, 2020. (Doc. # 25-3). That day,

  Plaintiff filed a Motion for Exclusion from Simplified Procedure, indicating that she

  planned to seek over $100,000 in damages. 1 This is the first clear indication in the

  record that the amount in controversy exceeded $75,000, and thus the earliest date that

  Defendant could have “intelligently” ascertained that this Court had jurisdiction over the

  matter. DeBry, 601 F.2d at 489. Defendant filed its notice of removal on November 4,

  2020 – just 21 days after the case became removable. Therefore, Defendant’s notice of

  removal was timely. 28 U.S.C. § 1446(b)(3).

         Plaintiff argues, however, that it should have been clear from the face of the

  Complaint that she was seeking between $75,000 and $99,999.99 in damages (Doc. #

  5, pp. 4-5). Specifically, Plaintiff points to the fact that her Complaint alleged “non-

  economic damages” for “pain and suffering, loss of enjoyment of life, [and] mental

  anguish.” (Doc. # 16, p. 4)). But the Complaint contains no guidance as to the amount of

  those damages. Where a complaint alleges additional damages without alleging facts to

  establish the amount of those damages, the defendant is left “to guess as to whether




  1
    Under the Colorado Rules of Civil Procedure, a plaintiff seeking less than $100,000 in
  damages may proceed under the simplified procedural rules outlined in C.R.C.P. 16.1; a plaintiff
  seeking more than $100,000 in damages must generally proceed under the ordinary rules of
  procedure outlined in C.R.C.P. 16. In this case, Plaintiff had initially claimed that she was
  seeking less than $100,000 in damages, and that she therefore wished to proceed under the
  simplified procedure of Rule 16.1. Her October 14 Motion indicated, however, that Plaintiff had
  changed her mind; that she now sought over $100,000 in damages; and that she wished to
  proceed under the ordinary procedural rules. (Doc. # 25-3).

                                                 4
Case 1:20-cv-03292-CMA-MEH Document 27 Filed 04/21/21 USDC Colorado Page 5 of 6




  the claim exceeded $75,000,” and the removal clock does not begin to run. Huffman v.

  Saul Holdings Ltd. Partnership, 194 F.3d 1072, 1077 (10th Cir. 1999).

         Finally, Plaintiff argues that because her Complaint included a claim for treble

  damages, attorney fees, and litigation costs, Defendant should have known the case

  was removable as soon as it received a copy of the Complaint. (Doc. # 16, p. 4). This

  argument also fails. “The mere fact that Colorado law allows trebling of damages or

  generous prejudgment interest is unhelpful in determining whether the amount at issue

  exceeds $75,000, at least until one can ascertain the base amount of damages that

  may be subject to trebling or interest.” Tafoya v. Am. Fam. Mut. Ins. Co., 08-cv-1656-

  MSK-MEH, 2009 WL 211661, at *2 (D. Colo. Jan. 28, 2009). Thus, merely asserting a

  right to treble damages or attorney fees in the complaint is generally not sufficient to

  establish an amount in controversy over $75,000. Id. Plaintiff’s claim for treble damages

  and attorney fees did not allow Defendant to “intelligently ascertain” that the amount in

  controversy was, as Plaintiff contends, between $75,000 and $99,999.99. Debry, 601 F.

  2d at 489. Therefore, the case was not removable based on the Complaint alone.




                                               5
Case 1:20-cv-03292-CMA-MEH Document 27 Filed 04/21/21 USDC Colorado Page 6 of 6




                                 IV.    CONCLUSION

        For the foregoing reasons, the Court concludes that Defendant’s Notice of

  Removal (Doc. # 1) is timely. The Motion to Remand (Doc. # 16) is therefore DENIED.



        DATED: April 21, 2021

                                                BY THE COURT:


                                                _____________________________
                                                CHRISTINE M. ARGUELLO
                                                United States District Judge




                                            6
